HAMLIN, Justice:
Defendant was charged by bill of information with the crime of attempted murder, tried, convicted, and sentenced to serve fifteen years at hard labor in the State Penitentiary. He appeals to this Court from his conviction and sentence, presenting for our consideration one bill of exceptions reserved to the overruling of a motion for a new trial.
Counsel for defendant neither filed a brief in this Court nor made an appearance on the date set for argument.
The motion for a new trial avers that the verdict of the jury was contrary to the law and the evidence. The bill of exceptions reserved to the overruling of the motion by the trial judge avers that the ruling was contrary to the law and evidence submitted in the matter.
Our review in criminal cases is limited in scope to questions of law. Art. VII, Sec. 10, La.Const. of 1921; State v. Latigue, 251 La. 193, 203 So.2d 546; State v. Page, 251 La. 810, 206 So.2d 503. The allegation that the verdict is contrary to the law and the evidence ordinarily presents nothing for our review. State v. Stokes, 250 La. 277, 195 So.2d 267; State v. Pebworth, 251 La. 1063, 208 So.2d 530. Cf. Art. 851 of the Code of Criminal Procedure.
Out of an abundance of caution, we have examined the record for errors patent on its face and find that none exist. There is some evidence of the essential elements of the crime charged; therefore, this Court will not review the sufficiency of the evidence. State v. Laviolette, 250 La. 287, 195 So.2d 270; State v. Latigue, supra.
The bill of exceptions is without merit.
For the reasons assigned, the conviction and sentence are affirmed.